Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Demetrius Darrell Whitehead appeals the district court’s order granting his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2012), and reducing his sentence from 188 months to 162 months of imprisonment. We have reviewed the record and conclude that the district court did not abuse its discretion in declining to grant a greater reduction in Whitehead’s sentence. See United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013) (providing standard of review). Accordingly, we affirm for the reasons stated by the district court. United States v. Whitehead, No. 5:10-cr-00213-F-1 (E.D.N.C. Jan. 27, 2016). We deny Whitehead’s “motion for abuse of discretion,” and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED